Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 1 of 18 - Page ID#: 880



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION
                               FRANKFORT

                            ELECTRONICALLY FILED

  BENNIE L. HART,                             )
                                              )
                           PLAINTIFF,         )
                                              )
  v.                                          )      Case No. 3:16-cv-00092-GFVT
                                              )
                                              )
  GREG THOMAS, in his official                )
  capacity as Secretary of the                )
  Kentucky Transportation Cabinet,            )
                                              )
                            DEFENDANT.        )

                  DEFENDANT’S RESPONSE TO PLAINTIFF’S
                    MOTION FOR SUMMARY JUDGMENT

        Kentucky’s personalized license plates are government speech, not private

  speech as contemplated and relied upon by the Plaintiff as the basis for his motion

  for summary judgment. Kentucky possesses ultimate authority to decide which

  messages it will or will not endorse and place on its government-mandated,

  government-controlled, and government-issued IDs. The Defendant did not violate

  the Plaintiff’s rights when the Kentucky Transportation Cabinet (hereinafter

  “KYTC”) denied approval of the Plaintiff’s request to use the alphanumeric

  combination “IM GOD” as the registration number on the Commonwealth’s issued

  license plate. Therefore, the Plaintiff’s motion for summary judgment should be

  denied.
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 2 of 18 - Page ID#: 881



                     COUNTERSTATEMENT OF THE FACTS

        In Kentucky, all motor vehicles are registered, regulated, and controlled by

  KYTC. KRS 186.005(2); KRS 186.240(1). Pursuant to KRS 186.020, all motor vehicle

  owners must register their motor vehicles with the Commonwealth and must pay an

  annual fee in accordance with KRS 185.050. All properly registered motor vehicles

  are assigned a registration number, which is a unique, random combination of three

  letters of the alphabet and three Arabic numbers. KRS 186.010(2). This registration

  number is placed on a license plate along with the word “Kentucky,” the slogan

  “Bluegrass State,” and the name of the county in which the license plate is issued and

  provided to the motor vehicle registrant. KRS 186.240(2). The motor vehicle

  registrant is required to display his corresponding license plate on the rear of his

  vehicle so that the license plate is visible at all times. KRS 186.170(1); KRS

  186.240(c).

        Kentucky provides motor vehicle registrants the opportunity to obtain a

  specialized license plate in lieu of a regular/general issue license plate. KRS

  186.164(7). Over time, the Kentucky General Assembly has created various

  specialized license plates for specific groups or organizations in KRS 186.162.

  Additional groups or organizations wanting to create a specialized plate must obtain

  final approval for their plate from KYTC. KRS 185.164(2). As part of obtaining

  KYTC’s approval of a requested specialized plate, all groups or organizations

  requesting a specialized license plate must comply with the conditions in KRS

  186.164(9)(a)-(g). A KYTC approved specialized license plate must also contain the



                                            2
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 3 of 18 - Page ID#: 882



  word “Kentucky” as well as the motor vehicle registrant’s registration number when

  issued to a motor vehicle registrant. KRS 186.164(2).

         Relevant here, Kentucky offers motor vehicle registrants the option of

  requesting the approval of a specific alphanumeric combination from KYTC as part

  of the Commonwealth’s personalized license plate program. KRS 186.174. The

  specifically requested alphanumeric combination must be unique and limited to a

  combination of no more than six total letters of the alphabet, numbers, and spaces.

  KRS 186.174(6). Moreover, the requested alphanumeric combination must comply

  with the criteria set out in KRS 186.164(9)(c) to (g). KRS 186.174(6).

         In accordance with statute, KYTC reviews every requested alphanumeric

  combination with the criteria set forth in KRS 186.164(9)(c) to (g) in order to

  determine whether to approve or deny the requested alphanumeric combination. Id.

  The Kentucky General Assembly expressly incorporated five of the seven conditions

  for approving or denying specialized license plate requests into the requirements for

  approving or denying the alphanumeric combinations requested as part of the

  personalized license plate program.1 The criteria that KYTC must use as part of its

  review to either approve or deny an alphanumeric request includes:

         (c) The group, or the group’s lettering, logo, image, or message to be
         placed on the license plate, if created, shall not discriminate against
         any race, color, religion, sex, or national origin, and shall not be
         construed, as determined by the cabinet, as an attempt to victimize
         or intimidate any person due to the person’s race, color, religion, sex
         or national origin;
         (d) The group shall not be a political party and shall not have been
         created primarily to promote a specific political belief;

  1
   Parts (a) and (b) of KRS 186.164 deal with explicitly with types the groups or organizations
  applying for a specialized license plate and do not impact the personalized license plate program.

                                                    3
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 4 of 18 - Page ID#: 883



        (e) The group shall not have as it primary purpose the promotion of
        any specific faith, religion, or antireligion;
        (f) The name of the group shall not be the name of a special product
        or brand name, and shall not be construed as determined by the
        cabinet, as promoting a product or brand name; and
        (g) The group’s lettering, logo, image, or message to be placed on the
        license plate, if created, shall not be obscene, as determined by the
        cabinet.

  KRS 186.164(9)(c) to (g).

        While KYTC’s internal procedure for reviewing alphanumeric requests has

  been tweaked over the years, KYTC’s guidelines and approach, no matter the internal

  procedure, for reviewing and either denying or approving each and every

  alphanumeric request has importantly remained consistent. (Exhibit 1 hereto,

  Deposition of Matthew Henderson, pp. 16:5-11, 22:1-28:5, 31:14-32:2, 35:17-25, 41:20-

  42:1, 43:2-11, 44:20-45:22, 50:17-52:3, 55:25-56:19, 65:16-20). Specifically, KYTC

  applies the five conditions specifically mandated by the Kentucky General Assembly

  in the controlling statute to each alphanumeric request and either approves or denies

  the alphanumeric request based on those conditions. Id. If an alphanumeric request

  violates any of the specifically mandated conditions, then KYTC denies that

  alphanumeric request. Id. If KYTC approves an alphanumeric request, then that

  approved alphanumeric request becomes the applicant’s registration number, which

  is then placed on a Kentucky-mandated, Kentucky-controlled, and Kentucky-issued

  license plate. KRS 186.174.

        In the instant case, the Plaintiff requested a personalized license plate

  containing the alphanumeric combination “IM GOD”. (DN 1). KYTC reviewed and

  denied the Plaintiff’s request because it violated the conditions set out by the

                                            4
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 5 of 18 - Page ID#: 884



  Kentucky General Assembly in KRS 186.174(3) and KRS 186.164(9)(c)-(g). (DN 48-1,

  KYTC Denial Letter).

                                     ARGUMENT

     I.      Kentucky’s Personalized License Plate Program Is Not Subject to
             First Amendment Scrutiny

             A. Kentucky’s Personalized License Plates Constitute Government
                Speech

          Plaintiff’s argument that Kentucky’s personalized license plates are private

  speech, not government speech, is inconsistent with the three-factor standard set

  forth by the United States Supreme Court in Walker v. Texas Div., Sons of

  Confederate Veterans, Inc., 135 S. Ct. 2239 (2015) . Kentucky’s personalized license

  plates are government speech in accordance with the Walker three-factor standard

  because Kentucky’s personalized license plates: 1) have historically been used as a

  medium to speak to the public; 2) have been closely identified in the public mind with

  the state; and 3) have been controlled by the Commonwealth. Walker, 135 S. Ct. at

  2246; see also Comm’r of Indiana Bureau of Motor Vehicles v. Vawter, 45 N.E.3d

  1200, 1207 (Ind. 2016) (“The three Walker factors apply with equal or even greater

  force to Indiana PLPs [personalized license plates] as they do to Texas’ specialty

  plates, demonstrating that Indiana’s PLPs are government speech.”). But see Mitchell

  v. Maryland Motor Vehicle Admin., 148 A.3d 319 (Md. 2016) (reaching a different

  conclusion under a distinguishable license-plate regime).




                                            5
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 6 of 18 - Page ID#: 885



        i.     Kentucky’s Personalized License Plates Have Historically Been
               Used As A Medium to Speak to the Public

        Kentucky’s personalized license plates meet the first prong of the Walker test

  because Kentucky’s personalized license plates have historically been used by the

  Commonwealth as a medium to speak to the public. The Supreme Court recognized

  “the history of license plates shows that, insofar as license plates have conveyed more

  than state names and vehicle identification numbers, they have long communicated

  messages from the States.” Walker, 135 S. Ct. at 2248 (emphasis added).            The

  Supreme Court therefore took it as a given that the “vehicle identification numbers”

  placed on license plates have long been used by the states to communicate a message

  to the public.

         Kentucky has long used its license plates to send messages to the public.

  Kentucky mandates that all motor vehicles registered in the Commonwealth be

  affixed with a license plate consisting of a unique registration number. KRS

  186.050(2); KRS 186.020; KRS 186.170(1); KRS 186.174. As pointed out by the

  Vawter Court, this statutory requirement of a registration number sends a

  government message that identifies vehicle ownership. Vawter, 45 N.E.3d at 1204.

  Kentucky has a long history of placing graphics and slogans on its plates to

  communicate messages from the Commonwealth to the public. In 1929, Kentucky

  placed the slogan “For Progress” on its license plates. J. Fox, License Plates of the

  United States 44-45 (1997) (DN 48-2). In 1951, “Tour Kentucky” was adopted as the

  message being sent by the government to its people. Id. The slogan “Bluegrass State”

  was introduced as a requirement onto license plates in 1988. KRS 186.240; J. Fox,

                                            6
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 7 of 18 - Page ID#: 886



  License Plates of the United States 44-45 (1997).          Currently, Kentucky uses

  “Unbridled Spirit” on its license plates to promote the Commonwealth. Kentucky

  license plates have also been adorned with graphics such as the steeples of Churchill

  Downs and running horses, J. Fox, License Plates of the United States 44-45 (1997)

  (DN 48-2). Kentucky government, specifically KYTC, has historically used license

  plates as a medium to deliver messages to the public.

        Plaintiff’s citation to the fact that the vehicle registrant may request approval

  of a specific alphanumeric combination from the Commonwealth to go on a state

  issued license plate does not change the fact that license plates have historically been

  used as a medium to speak to the public. In Walker, the applicant requested a specific

  graphic and slogan attributable to the applicant to go on a Texas issued specialized

  license plate.   Texas reviewed and denied the request since the requested graphic

  and slogan was not a message the state of Texas wanted to endorse and send to the

  public. The Supreme Court was clear that “the fact that private parties take part in

  the design and propagation of the message does not change the governmental nature

  of the message. . .” Walker, 135 S. Ct. at 2251.

        In applying this reasoning set forth by the Supreme Court in Walker, the

  Indiana Supreme Court concluded that the governmental nature of the messages

  being sent on license plates is not changed because the state allows motor vehicle

  registrants the option and opportunity to request approval of specific alphanumeric

  combinations. Vawter, 45 N.E.3d at 1205 (“While the alphanumeric combinations on

  PLPs are individually chosen instead of created by the state, this difference is



                                             7
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 8 of 18 - Page ID#: 887



  secondary and does not change the principal function of state-issued license plates as

  a mode of unique vehicle identification.”).

        By contrast, the Maryland Court of Appeals in Mitchell, which the Plaintiff

  relies on heavily to support his argument, did not address the fact that the requested

  alphanumeric combination of a personalized license plate, if approved, serves as the

  applicant’s registration number and the primary governmental function of vehicle

  identification.   Mitchell, 148 A.3d at 325-328. The Mitchell Court also failed to

  recognize that the registration number is a part of the overall governmental message

  being delivered by the state to the public on license plates. Id.

        The fact that the Commonwealth has his historically used personalized license

  plates to communicate its message is underscored by the fact that the criteria

  governing personalized license plates are virtually the same as those governing

  specialized license plates. KRS 186.176(6) (incorporating the statutory requirements

  governing specialized license plates in KRS 186.164(9)c-g).         That is to say, the

  Kentucky General Assembly has in important respect equated personalized license

  plates with specialized license plates. In this respect, the analogy to Walker’s holding

  about specialized license plates is especially strong.

        Just like Indiana, Kentucky’s personalized license plate program allows the

  motor vehicle registrant-applicant the opportunity to request a specific combination

  of letters and numbers to serve as the motor vehicle registrant-applicant’s

  registration number. KRS 186.174. If the request is approved by KYTC, then this

  unique alphanumeric combination becomes the registration number, which identifies



                                                8
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 9 of 18 - Page ID#: 888



  the vehicle, and serves as a part of the total government message being

  communicated by Kentucky on its license plates. Accordingly, Kentucky’s

  personalized license plates meet the first prong of Walker’s three-factor test because

  Kentucky’s license plates have historically been used as a medium to speak to the

  public.

         ii.    Kentucky’s Personalized License Plates Are Closely Identified
                in the Public Mind with the State

         Kentucky’s personalized license plates satisfy the second prong of the Walker

  three-factor standard because Kentucky’s personalized license plates are closely

  identified in the public mind with the State. The governmental nature of license

  plates is clear for the simple reason that the plates are produced and issued by the

  government with the state’s name displayed prominently on the plate. Walker, 135

  S. Ct. 2248-49. As recognized by the Supreme Court, “license plates are, essentially,

  government IDs” and “issuers of IDs ‘typically do not permit’ the placement on their

  IDs ‘message[s] with which they do not wish to be associated.’” Id. at 2249 (quoting

  Summum, 555 U.S. at 471). “Consequently, ‘persons who observe’ designs on IDs

  ‘routinely—and reasonably— interpret them as conveying some message on the

  [issuer’s] behalf.” Ibid.

         Applying the rationale set out by the Supreme Court in Walker, the Vawter

  Court correctly determined that Indiana’s personalized license plates are closely

  identified in the public mind with the state of Indiana. Vawter, 45 N.E.3d at 1205-

  06. In reaching this decision, the Vawter Court identified the following facts: Indiana

  is prominently displayed on the plate; the plate is owned and issued by the state of

                                            9
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 10 of 18 - Page ID#:
                                     889


Indiana; Indiana must approve the alphanumeric combination requested by the

motor vehicle registrant-applicant; and Indiana requires the plates to be displayed

on the vehicle. Id.

      Just like Texas’ specialized license plates and Indiana’s personalized license

plates, “Kentucky” is prominently displayed on the top of all license plates issued in

Kentucky. (Pictorial Display of Kentucky’s Currently Available License Plates, DN

48-3). And like Texas and Indiana, Kentucky requires all owners of registered motor

vehicles to display their Commonwealth issued license plate on the rear of the vehicle.

KRS 186.170(1). Finally, Kentucky, just like Texas and Indiana, has final approval

over which graphics, logos, and/or messages appear on a license plate, including the

personalized alphanumeric combination requested by a motor vehicle registrant.

KRS 186.164; KRS 186.174.

      Plaintiff’s argument that the public perceives the alphanumeric portion of a

personalized license plate to be the speech of an individual on a government ID does

not fit with the Supreme Court’s ruling in Walker.          The Supreme Court has

determined that the public perceives the issuer of the ID, not the holder, as the

speaker of the message set forth on the ID.        Walker, 135 S. Ct. at 2249. The

alphanumeric combination that makes up personalized license plates, regardless of

the actual combination, is government speech specifically identifying a vehicle.

Vawter, 45 N.E.3d at 1206 (citing Walker, 135 S. Ct. 2255-56). Accordingly, the

license plate is a state issued ID approved and endorsed by the Commonwealth.




                                          10
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 11 of 18 - Page ID#:
                                     890


      iii.     Kentucky’s Personalized License Plates Are Controlled by the
               State

      Kentucky’s personalized license plates meet the third prong of the Walker

three-factor standard because Kentucky maintains direct control over whether a

personalized plate request is approved and issued by the Commonwealth. As part of

the Supreme Court’s analysis of the third prong, the Supreme Court recognized that

Texas exercised direct control and final approval over the graphics, logos, and

messages placed on its license plates. Walker, 135 S. Ct. at. 2249.

      Any claim made by the Plaintiff that the Commonwealth does not exercise

direct control over personalized license plates is inaccurate. Pursuant to Kentucky

statute, KYTC maintains final approval authority over the alphanumeric

combinations requested by motor vehicle registrants-applicants on personalized

license plates. KRS 186.174. The Kentucky General Assembly mandated the criteria

under which KYTC must either approve or deny every requested alphanumeric

combination.    By applying these statutes to each and every personalized plate

request, KYTC maintains direct and final control over which alphanumeric

combinations are denied or approved and ultimately placed on Kentucky’s license

plates.

      Plaintiff’s reference to the different procedures KYTC has used to review and

either deny or approve alphanumeric combinations requested as part of the

personalized license plate requests is irrelevant to this case. KYTC’s approach and

application of the conditions set out by Kentucky General Assembly to each and every

alphanumeric request has remained consistently the same.              Throughout the

                                          11
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 12 of 18 - Page ID#:
                                     891


personalized license plate program, KYTC has always served as the final decision

maker.

       Finally, the Plaintiff’s citation to the Supreme Court’s decision Matal v. Tam,

137 S. Ct. 1744 (2018), actually supports the Defendant’s position that personalized

license plates are government speech. In Matal, 137 S. Ct. at 1759-60, the Supreme

Court analyzed whether trademarks are government speech or private speech by

applying the Walker three-factor standard. The Supreme Court’s analysis revealed

trademarks satisfy none of the three Walker factors. Id. Specifically, the Supreme

Court determined trademarks are not government speech since 1) trademarks have

not traditionally been used to convey a government message, 2) there is no evidence

that the public associates the contents of trademarks with the government, and 3)

the government does not have final authority over the message being delivered on

the trademark. Id. In short, the Supreme Court ruled that since trademarks did not

satisfy all three prongs of the Walker three-factor standard, trademarks were subject

to First Amendment scrutiny. Id.

       Matal demonstrates that the Walker three-factor standard is the test by which

Courts should analyze government speech cases. As such, the cases cited by the

Plaintiff that pre-date the Walker decision and determined that personalized license

plates are not government speech are not controlling or persuasive in the case at bar.2

All of these cases failed to analyze personalized license plates in accordance with the


2
 The Plaintiff cites three federal cases (DN 49, page 14 of 29) that predate Walker to support his
position that personalized license plates are government speech. The three cases are: Matwyuk v.
Johnson, 22 F. Supp. 3d 812 (E.D. Mich. 2014); Byrne v. Rutledge, 623 F.3d 46 (2d Cir. 2010); and
Morgan v. Martinez, 2015 WL 2233214 (D.N.J. May 12, 2015).

                                                 12
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 13 of 18 - Page ID#:
                                     892


Walker three-factor standard, which is the current test for analyzing government

speech cases. As demonstrated above, Kentucky’s personalized license plates satisfy

all three prongs of the Walker three factor standard.            As such, Kentucky’s

personalized license plates are government speech.

      Plaintiff has asked this Court to require the Kentucky Transportation Cabinet

to approve and endorse a message it does not want to send to the public on its

government-mandated, government-controlled, and government-issued IDs, i.e.

license plates. Because personalized license plates are government speech, Plaintiff’s

motion for summary judgment should be denied.

          B. Kentucky’s Personalized License Plates Are Not Subject to
             Forum Analysis

      Personalized license plates are government speech and therefore are not

subject to forum analysis as maintained by the Plaintiff. Forum analysis is used by

the courts “to evaluate government restrictions on purely private speech that occurs

on government property.” Walker, 135 S. Ct. at 2250; see Cornelius v. NAACP Legal

Defense & Ed. Fund, Inc., 473 U.S. 788, 800 (1985). Because the government is

speaking on its own behalf on a license plate, the First Amendment strictures that

attend the various types of government-established fora do not apply. Walker, 135 S.

Ct. at 2250 (“[F]orum analysis is misplaced here.”).

      Kentucky’s personalized license plates are not a “limited public forum”, nor are

they a “nonpublic forum” as suggested and relied upon by the Plaintiff. Limited

public fora exist where a “government has reserve [ed a forum] for certain groups or

for the discussion of certain topics.” Walker, 135 S. Ct. at 2250 (citing Rosenberger v.

                                          13
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 14 of 18 - Page ID#:
                                     893


Rector and Visitors of Univ. of Va.,515 U.S. 819, 829 (1995)). “A government does not

create a public forum by inaction or by permitting limited discourse, but only by

intentionally opening a nontraditional forum for public discourse.’ Walker, 135 S. Ct.

at 2250 (citing Cornelius, 473 U.S. at 802). To determine whether a government

intended to create a limited public forum, courts are supposed to look “to the policy

and practice of the government and to the nature of the property and its compatibility

with expressive activity.” Id.

      In Walker, the Supreme Court held that Texas did not intend its specialized

license plates to serve as a limited public forum for the following reasons: Texas

exercises final authority over all plate designs; the word “Texas” is displayed on each

plate; and each plate serves as a unique ID. Walker, 135 S. Ct. at 2251. For similar

reasons, the Supreme Court held Texas had not intended its specialized license plates

to serve as a nonpublic forum. Id.

      Just like Texas’ intention with its specialized license plates and Indiana’s

intention with its personalized license plates, Kentucky never intended for its license

plates to be anything other than government speech. KYTC maintains final authority

over the personalized license plate program. Kentucky is placed at the top of each

plate. And license plates, specifically the alphanumeric combination that serves as

the registration number, are issued as government IDs. Kentucky’s personalized

license plates are not a limited public forum or a nonpublic forum.           Instead,

Kentucky’s personalized license plates are government speech.




                                          14
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 15 of 18 - Page ID#:
                                     894




   II.      Plaintiff Is Not Entitled to a Personalized License Plate

         The Plaintiff does not have a legal right to have the alphanumeric combination

“IM GOD” serve as his registration number on his Kentucky issued license plate. The

Kentucky General Assembly set out five specific conditions by which KYTC was to

review and either approve or deny requested alphanumeric combination. Specifically,

the General Assembly mandated that KYTC was to deny and not issue any requested

alphanumeric combination which would violate KRS 186.164(9)(c) to (g).              KRS

186.174(6). The General Assembly established that KYTC was not to issue a license

plate containing an alphanumeric combination that: discriminates against any race,

color, religion, sex or national origin, and/or attempts to victimize or intimidate any

person due to the person’s face, color, religion, sex, or national origin; promotes a

specific political belief; promoted any specific faith, religion, or antireligion; is the

name of a special product or brand name and/or promotes a product or brand name;

and/or is obscene.

         In this case, the Plaintiff’s alphanumeric request “IM GOD” clearly violates

the conditions set forth by the Kentucky General Assembly for the issuance of a

personalized license plate.       Moreover, the Plaintiff’s alphanumeric request, if

approved, would send a message the Commonwealth has mandated by statute that it

does not want to send to the public. As such, the Plaintiff’s request for a license plate

where his registration number would read “IM GOD” is not permitted by Kentucky

law. To put it simply, the Plaintiff is alleging that he should receive a license plate



                                           15
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 16 of 18 - Page ID#:
                                     895


that is prohibited by statute because-in his view- others have received plates that are

prohibited by statute. But his reasoning is backward. Even if he were correct that

some individuals have obtained plates that should have been prohibited under the

controlling statute, that does not mean that he is also entitled to such a plate. The

correct answer is that anyone who has been given a plate in contravention of the

statute should have their plate taken away, not that the statute should be further

ignored to give out even more prohibited plates. Two wrongs do not make a right.

                                   CONCLUSION

      Kentucky’s personalized license plates constitute government speech in

accordance with the three-factor standard set forth by the Supreme Court in Walker.

Since personalized license plates are government speech, the Defendant’s decision to

deny the Plaintiff’s request to use the alphanumeric combination “IM GOD” as the

Plaintiff’s registration number on the Commonwealth’s mandated, controlled, and

issued license plates is not subject to First Amendment Scrutiny. Therefore, the

Court should deny the Plaintiff’s motion for summary judgment.




                                          16
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 17 of 18 - Page ID#:
                                     896


                               Respectfully submitted,

                               /s/ Paul Kevin Moore
                               PAUL KEVIN MOORE, Esq.
                               Executive Director/General Counsel

                               /s/ William H. Fogle___
                               WILLIAM H. FOGLE, Esq.
                               Kentucky Transportation Cabinet
                               Office of Legal Services
                               200 Mero St.
                               Frankfort, KY 40601
                               Telephone: 502-564-7650
                               Email: kevin.moore@ky.gov
                                      william.fogle@ky.gov

                               and

                               /s/ Kyle W. Ray
                               KYLE W. RAY, Esq.
                               Kentucky Transportation Cabinet
                               District 7
                               800 Newtown Court
                               Lexington, KY 40511
                               Telephone: 859-246-2355
                               Email: kyle.ray@ky.gov




                                       17
Case: 3:16-cv-00092-GFVT-EBA Doc #: 52 Filed: 05/06/19 Page: 18 of 18 - Page ID#:
                                     897


                            CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May, 2019, I electronically filed the

foregoing document through the CM/ECF system with the Clerk, which will send

notice of electronic filing to the following:

Hon. Corey M. Shapiro
Hon. Heather L. Gatnarek
ACLU of Kentucky Foundation, Inc.
325 West Main Street, Suite 210
Louisville, KY 40202
corey@aclu-ky.org
heather@aclu-ky.org

and

Hon. Patrick C. Elliott
Hon. Colin E. McNamara
Freedom From Religion Foundation
10 N. Henry Street
Madison, WI 53703
patrick@ffrf.org
markert@ffrf.org
Counselors for the Plaintiff

                                   /s/ Kyle W. Ray
                                   KYLE W. RAY, Esq.
                                   Kentucky Transportation Cabinet
                                   District 7
                                   800 Newtown Court
                                   Lexington, KY 40511
                                   Telephone: 859-246-2355
                                   Email: kyle.ray@ky.gov




                                                18
